Citation Nr: 1525573	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  11-12 040	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to June 1968 and October 1990 to May 1991.  The Veteran also had over 22 years of service with a reserve component.

This matter comes to the Board of Veterans' Appeal (Board) from a June 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

In May 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant's authorized representative that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In the present case, in May 2015 the Board received notification from the appellant's authorized representative that a withdrawal of this appeal is requested.  This notice was received by VA prior to the promulgation of a decision in the appeal by the Board.  Therefore, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


